DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 02 February 2021.
Claims 1 and 12 are amended by the Applicant.
Claims 21 and 22 are newly presented by the Applicant, however the amendment lacked status identifiers which resulted in an Examiner’s Amendment, clerical in nature.
Claims 21 and 22 are amended by an Examiner's Amendment.
Claims 1-6, 10-17 and 21-22 are currently pending.
Claims 1-6, 10-17 and 21-22 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER NOTE: There are two claims 21 in the present application submitted without status identifiers in the amendment of 02/02/2021. The Examiner has amended the application to show claim 21 as “new” and has renumbered the second claim 21 to instead be claim 22. (See below)
The application has been amended as follows: 
 Claim 21. (New) The rotor locking device according to claim 1, wherein when the rotor locking device is in operation, a second end of the limiting rod is not released from the locking pin mounting plate after the limiting rod is adjusted to a suitable locking position with the locking pin.
Claim 22 (Currently Amended) The wind generator according to claim 12, wherein when the rotor locking device is in operation, a second end of the limiting rod is not released from the locking pin mounting plate after the limiting rod is adjusted to a suitable locking position with the locking pin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745